Title: [October 1759]
From: Adams, John
To: 



      Extract of a Letter to Jona. Sewall, Octr. 1759
      
      
       The true End, which we ought to have in View, is that praeclarum ac Singulare quiddam, which follows here.
       Tis impossible to employ with full Advantage the Forces of our own minds, in study, in Council or in Argument, without examining with great Attention and Exactness, all our mental Faculties, in all their Operations, as explained by Writers on the human Understanding, and as exerted by Geometricians.
       Tis impossible to judge with much Præcision of the true Motives and Qualities of human Actions, or of the Propriety of Rules contrived to govern them, without considering with like Attention, all the Passions, Appetites, Affections in Nature from which they flow. An intimate Knowledge therefore of the intellectual and moral World is the sole foundation on which a stable structure of Knowledge can be erected.
       
       And the structure of british Laws, is composed of such a vast and various Collection of materials, taken partly from Saxony, Normandy and Denmark, partly from Greece and Rome, and partly from the cannon and feudal Law, that, ’tis impossible for any Builder to comprehend the whole vast Design, and see what is well and what ill contrived or jointed, without Acquainting himself with Saxon, Danish, Norman as well as Greek and Roman History, with civil, feudal and Cannon Law.
       Besides all this, tis impossible to avail our selves of the genuine Powers of Eloquence, without examining in their Elements and first Principles, the Force and Harmony of Numbers, as employed by the Poets and orators of ancient and modern times, and without considering the natural Powers of Imagination, and the Disposition of Mankind to Metaphor and figure, which will require the Knowledge of the true Principles of Grammar, and Rhetoric, and of the best classical Authors.
       Now to what higher object, to what greater Character, can any Mortal aspire, than to be possessed of all this Knowledge, well digested, and ready at Command, to assist the feeble and Friendless, to discountenance the haughty and lawless, to procure Redress of Wrongs, the Advancement of Right, to assert and maintain Liberty and Virtue, to discourage and abolish Tyranny and Vice.
      
      
       
        
   
   First entry in booklet “No. 4”; as numbered by CFA (our D/JA/4); CFA noted on the paper cover that the contents had been “copied” and “compared” (collated). D/JA/4 contains only a handful of scattered entries, nearly all relative to JA’s studies and reading, from 12 Oct. 1759 to 21 Nov. 1772; all but the first two and the last were written in 1760–1761.


        
   
   No other version of the present letter to Sewall, the draft of which is obviously incomplete, has been found. The earliest letter known to survive in the correspondence between the two young lawyers is that of Sewall to JA, 29 Sept. 1759 (Adams Papers; partly printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:80, note), but from internal evidence it is clear that the correspondence began earlier.


       
      
     